Title: From Thomas Jefferson to John Trumbull, 24 July 1788
From: Jefferson, Thomas
To: Trumbull, John


          
            
              Dear Sir
            
            Paris July 24. 1788
          
          The inclosed letters containing matter which I could not permit to go through the post office of this country, I have waited for a private conveience which now offers. I put them under cover to you begging you will commit to the post office those to McCaul, Jones, and Digges, that you will give to Mr. Cutting the one directed to him, and also those for the two Rutledges, Izard, Drayton, and Brailsford & Morris if Mr. Cutting goes soon to Charleston. If not, I will beg the favor of you to find some sure hand to Charleston directly if possible, and if not then to New York, to be delivered to the Delegates for S. Carolina there. I have now written till I am all but dead, and will therefore only add assurances of the esteem with which I am dear Sir your friend & servt.
          
            
              Th: Jefferson
            
          
        